Citation Nr: 0925735	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic headaches, currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been has been 
received to reopen a claim of entitlement to service 
connection for defective vision.

3.  Entitlement to an increased rating for service-connected 
brain concussion, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 to October 
1959.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned at an April 2009 
video hearing at the Board.  A transcript of the hearing is 
of record.

The issue of entitlement to an increased rating for service-
connected brain concussion, currently rated as noncompensable 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the April 24, 2009, video conference hearing 
before the Board, prior to the promulgation of a decision in 
the appeal, the Veteran expressed his desire to withdraw his 
claim for an increased rating for service-connected post 
traumatic headaches.
2.  A May 1998 RO rating decision denied the appellant's 
claim for entitlement to service connection for defective 
vision.

3.  Evidence associated with the claims file after the last 
final denial in May 1998 is new evidence; however, when 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran's representative as to the issue of an increased 
rating for service-connected post traumatic headaches, 
currently rated as 10 percent disabling have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The May 1998 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the May 1998 RO rating decision 
in connection with Veteran's request to reopen a claim of 
service connection for defective vision is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in October 2003 and May 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The May 2008 letter provided this notice, in 
part, to the Veteran.  Although complete notice with regard 
to the requirements of Dingess was not provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

The Board observes that the October 2003 letter was sent to 
the Veteran prior to the January 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With respect to the appellant's request to reopen the 
previously disallowed claim of service connection for 
defective vision, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  While the October 
2003 letter provided an explanation with regard to the 
technical meanings of "new" and "material," the Board 
notes that the letter did not provide the specific reason for 
which the veteran's claim was originally denied thereby 
failing to inform the veteran of the specific evidence needed 
to reopen his claim.  However, the Board finds that the 
Veteran demonstrated actual knowledge of the need to submit 
evidence regarding in-service injury to his eye.  For 
example, the veteran's April 2006 statement, he notes that 
special concessions were given to him to accommodate his eye 
injury.  Additionally, in his April 2008 statement, he notes 
that there were eyewitnesses to his having to wear an eye 
patch while in service in 1958.  These statements indicate 
that the veteran had actual knowledge that he had to show 
that his eye injury occurred while in service.  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to Kent notice is non-prejudicial to the 
Veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, and the entire c-file were 
reviewed in connection with adjudication of the Veteran's 
claims.  The Veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained for which attempts to obtain have not been made.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a current diagnosis, there is no evidence of an 
in-service event, injury, or disease that can be associated 
with the claimed disability, as such, the Board finds that 
the Veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in conjunction with his claim for entitlement 
to service connection for defective vision.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.




Analysis

I.  Withdrawal--Post Traumatic Headaches  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008).  At the April 24, 2009 video 
conference hearing before the Board, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran and the Veteran's 
representative that he wished to withdraw his appeal 
involving an increased rating for service-connected post 
traumatic headaches, currently rated as 10 percent disabling.  
See hearing transcript.  As the Veteran has withdrawn his 
appeal regarding this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

II.  New and Material Evidence-Defective Vision

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for defective vision.  This 
claim is based upon the same factual basis as his original 
claim of entitlement to service connection for defective 
vision, which was denied, initially, in a November 1971 RO 
decision and subsequently, in the April 1983, August 1993, 
and May 1998 RO decisions.  The Board additionally notes that 
this issue was addressed in the May 1990 Board decision, 
however, it was determined in that decision that the Veteran 
had not filed a timely appeal and as such the Board did not 
address the merits of the claim.  Therefore, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

At the time of the prior final denial in this matter, as 
issued in a May 1998 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records from January 1957 to September 1959, September 1971 
and January 1988 VA eye examination reports, a letter from a 
private doctor noting an injury to the Veteran's left eye, VA 
treatment records dating from March 1983 to April 1998 and 
various statements by the Veteran.  The Veteran did not 
appeal this decision, and the May 1998 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

The Veteran's initial claim of entitlement to service 
connection for defective vision was denied by RO rating 
decision dated November 1971.  This rating decision indicated 
that the basis for the RO's denial was that there was no 
evidence that the Veteran's eye condition was caused by or 
aggravated by service.  In fact the evidence indicated that 
the Veteran had been kicked in the left eye by a horse prior 
to service in approximately February 1956 and that subsequent 
to separation from service, in December 1965, the Veteran had 
injured his eye in hunting accident in which a bobcat struck 
him in his left eye.  Service entrance and separation 
examinations did not report any loss in visual acuity.  As 
such, the RO found that service connection could not be 
granted as there was no incident or injury in service that 
caused or aggravated his eye condition.  The Veteran did not 
timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  The Board notes that subsequently, in the 
April 1983, August 1993 and May 1998 rating decisions, the RO 
again denied the Veteran's request to reopen his claim for 
defective vision because there was no evidence that indicated 
that the Veteran's eye condition was caused by or aggravated 
by service.  As stated above, the Veteran did not timely 
appeal the RO's decision in May 1998; therefore, it became 
final.  Id.

In August 2003, the Veteran filed to reopen his claim for 
entitlement to service connection for defective vision.  A 
January 2004 RO rating decision denied the Veteran's 
application to reopen due to lack of new and material 
evidence.  The Veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the January 2004 rating decision includes VA 
treatment records dating from August 1990 to September 2008, 
and various statements from the Veteran supporting his claim. 

The Board has carefully reviewed the newly submitted 
evidence.  And while such evidence is considered new, it is 
not material.  More specifically, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim.

The Board acknowledges that new medical evidence was obtained 
in regards to the Veteran's claim for defective vision.  The 
RO obtained VA treatment reports, the most recent of which 
indicate that the Veteran's eye condition has worsened due to 
two failed corneal graft transplants in his left eye, as well 
as, glaucoma, and psuedophakia in the left eye.  In addition 
to the medical evidence, there are various letters from the 
Veteran regarding the difficulties and limitations caused by 
his eye condition.  The Board finds that this evidence is new 
as it has not been previously considered.  However, as will 
be explained below, the evidence, while new, is not material.  

With respect to the basis for the May 1998 RO denial, the 
Board observes that none of the newly submitted evidence 
demonstrates that the Veteran's defective vision was caused 
by or aggravated by service.  The Board notes that the 
Veteran's service treatment records contain complaints 
regarding his left eye and his sensitivity to light and need 
for sunglasses, however it is also noted that he was kicked 
in the eye by a horse prior to his entry into active service.  
Therefore any new evidence produced would have to demonstrate 
that his eye condition started in or that the Veteran's pre-
existing injury to his eye had been aggravated by service in 
order to be considered material.  As the new evidence 
produced shows current degenerative changes, but not that 
those changes are the result of in-service aggravation of the 
pre-existing injury, the Board finds that the new evidence 
provided by the Veteran does not meet the above requirement 
and therefore cannot be considered material. 

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the May 1998 RO decision demonstrates that the 
Veteran's defective vision was caused by his military 
service.  Since none of this newly submitted evidence 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the Veteran's 
underlying claim, his request to reopen the previously 
disallowed claim of entitlement to service connection for 
defective vision is denied.  38 C.F.R. 
§ 3.156(a).


ORDER

The appeal for the issue of increased rating for service-
connected post traumatic headaches, currently rated as 10 
percent disabling is dismissed.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for defective vision is 
denied.


REMAND

By rating decision dated in April 1963, the Veteran was 
awarded service connection for residuals of a brain 
concussion and assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  For the 
reasons discussed below, the Board finds that further 
development is needed with respect to both issues. 
Unfortunately, the evidence presently of record is not 
adequate to render a determination regarding his appeal.
During the course of this appeal, the Claims held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim:  (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the May 2008 letter provided this information to 
the Veteran, however, as the regulation with regard to 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2008) has been 
revised, it is necessary to send another letter providing 
notice of the revised regulation.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that a VA examination 
with respect to the issue of residuals of a brain concussion, 
with regard to the psychological residuals, was obtained in 
March 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As will be further explained below, the most recent 
examination is inadequate because of regulation changes 
recently developed with regard to Diagnostic Code 8045, and 
as such a REMAND is necessary to provide the Veteran with a 
new examination that will address the new regulation.

As noted above, the Veteran is currently service-connected 
for residuals of a brain concussion.  With an increasing 
number of traumatic brain injuries (TBIs) due to improvised 
explosive devices, VA's Compensation & Pension Service (C&P) 
has developed an examination worksheet designed to adequately 
rate all potential residuals from a TBI.  See 38 C.F.R. § 
4.124(a) (effective October 23, 2008).  This examination is 
designed to address the physical, psychological, and 
neurological residuals that may arise due to this type of 
injury.  Furthermore, it recommends consideration of 
neuropsychological testing when cognitive impairment may be 
present.

In the present case, the Veteran's residuals of his in- 
service head/brain injury were most recently evaluated in 
March 2008 (psychological) and August 2007 (neurological).  
It does not appear, therefore, that the Veteran has been 
afforded an examination under the more specific guidelines 
developed by C&P.  The Board notes that the March 2008 
psychological examination report provides an evaluation of 
the Veteran's mental competency and disorders, however the 
revised statute requires an evaluation with regard to more 
symptomatology and therefore the examination of record does 
not address the revised regulation. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should, pursuant to the holding 
in Vasquez-Flores v. Peake, provide the 
Veteran with a notification letter that 
includes the following:

Notice to the Veteran that he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in the severity 
of his service-connected residuals of a 
brain concussion and the effect that 
worsening has on his employment and 
daily life;

Notice of the pertinent rating criteria 
codified at 38 C.F.R § 4.124a, 
Diagnostic Code 8045 (2008) and 38 
C.F.R. § 4.130, Diagnostic Code 9440 
(2008) and the fact that his ratings 
will be determined by applying these 
relevant Diagnostic Codes; and 

Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement  
to increased compensation, e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.	Schedule the Veteran for a VA traumatic 
brain injury (TBI) examination to 
ascertain the severity of his service-
connected residuals of a brain 
concussion.  The claims file, including 
a copy of this REMAND, as well as a 
copy of the revised version of 38 
C.F.R. § 4.124(a), Diagnostic Code 
8045, must be made available to the 
examiner, and the examination report 
should reflect that a review of the 
claims folder was completed.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.
The newly revised version of 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8045, notes 
that there are three main areas of 
dysfunction that may result from TBI 
and have profound effects on 
functioning:  cognitive impairment, 
emotional/behavioral, and physical. 

The examiner should inquire 
specifically about the following 
symptom or area of symptoms with regard 
to facets of cognitive impairment and 
other residuals of TBI not otherwise 
classified:  decreased memory, 
concentration, attention, and executive 
functions of the brain (e.g., goal 
setting, organizing, problem solving, 
flexibility in changing actions); 
judgment; social interaction; 
orientation; motor activity (with 
intact motor and sensory system); 
visual spatial orientation; subjective 
symptoms with regard to interference 
with work (e.g., headaches, anxiety, 
instrumental activities of daily 
living); neurobehavioral effects; 
communication; and consciousness.  
There are specific examples for each 
facet listed in the regulation.

With regard to each facet, the examiner 
should assign a level of impairment 0 
to 3 (except with regard to 
consciousness) with 3 being the most 
severe. Additionally, the examiner 
should specify any diagnosis associated 
with any of the above symptomatology 
and provide an opinion as to whether it 
is more likely than not (more than 50 
percent probability), at least as 
likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability), 
related to the Veteran's in- service 
TBI.

A complete rationale for all opinions 
should be provided.  It is noted that 
since individuals with TBI may have 
difficulty organizing and communicating 
their symptoms without prompting, the 
examiner should inquire specifically 
about all the symptoms listed above.  
Moreover, it is important to document 
all problems, whether subtle or 
pronounced, so that the Veteran can be 
appropriately evaluated for all 
disabilities due to TBI.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


